Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 1 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 2 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 3 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 4 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 5 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 6 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 7 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 8 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document      Page 9 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document     Page 10 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document     Page 11 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document     Page 12 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document     Page 13 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document     Page 14 of 15
Case 18-12426-whd   Doc 20    Filed 01/22/19 Entered 01/22/19 15:08:18   Desc Main
                             Document     Page 15 of 15
